DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the response filed on 4/26/2022. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 9-19 are rejected under 35 USC 103(a) as being unpatentable over Smith et al. (US 2006/0159825 Al), Erickson (US 20120064195Al [0029]) providing evidentiary support.
	Regarding claim 9, Smith discloses a cheese composition with a fat content of 15 to about 35% by weight of the total cheese composition, preferably an amount in a range from about 20 to about 30% overlapping the claimed range of 20-30% [0039].  Smith discloses that casein protein in cheese compositions can be reduced to levels conventionally considered to be obtainable only by sacrificing one or more highly desirable functional, organoleptic, or nutritional properties, by using casein and non-casein protein in combination with a non-pregelatinized, thermally inhibited starch [0013]. In particular, Smith discloses reducing casein protein in a cheese composition to include casein in a range from 10-20% by weight, preferably 11-18% by weight of the total cheese composition, to provide economic advantages without loss in functional properties, organoleptic properties and nutritional value as compared to conventional cheese products ([0053]).  The cheese products comprise emulsifying salts ([0084]-[0086]) , and water in an exemplary  range of 45% to about 55% by weight of the composition  ([0087]) which overlaps the recited range.
Smith discloses commercially available low  trans-fat  compositions that produce cheese products with desired properties. For example, Smith discloses that a  blend  of  60% SPMF/SSF (palm oil fractions) and 40% cottonseed oil (Fig. 4-.6) with good machinability, produced a cheese product with desired properties [Table 8] that performed well in a targeted food application (baked pizza) . The blend was optimized by experimental evaluation of properties and performance of commercially available individual oils/ fats,  blends,  fractions, interesterified, or fully hydrogenated  fats, with a view to reduce or eliminate  trans-fat while being low in saturated fat content.  The selected fat blend has SFC of 30% to 50% at 10 degrees Celsius which overlaps the recited range, and less than about 10% at 37.8 degrees Celsius, which meets the claimed limitations of less than 15% based on applicant’s disclosure calling out SFC of 6-15% at 40 deg. C.  
Smith specifically discloses that [0045] preferred fat ingredients having low amounts of trans-fat according to the invention can be identified by, e.g., determining the Solid Fat Content at one or more temperatures including, for example, shred temperature (e.g., about 4 deg. C.), mouth temperature of a consumer (e.g., about 37.1 ° C.), combinations of these and the like. In a preferred embodiment, the fat component includes one or more fat ingredients having a Solid Fat Content value in the range from about 30% and 50% at 10 degrees Celsius and less than about 10% at 37.8 degrees Celsius.  
One of ordinary skill in the art would therefore have by experimentation identified  a fat/oil having low trans-fat content and  SFC profile as disclosed in Smith, while at the same time substantially maintaining and/or improving cheese composition properties such as pre-determined melt, crumble, stretch, firmness, and combinations of these. As disclosed in Smith, one would suitably  optimize a blend  by experimental evaluation of properties and performance of commercially available individual oils/ fats,  blends,  fractions, interesterified, or fully hydrogenated  fats, with a view to reduce or eliminate  trans-fat while being low in saturated fat content.  
At the time of the current invention, interesterified fats potentially meeting these requirements were commercially available. For example, Erickson  [0029] , published before the filing date of the current invention, discloses the commercial  availability of an interesterified soybean oil/fat  ("ADM 106-150") applied in that invention as a base oil/fat in making a shortening composition, wherein the interesterified oil/fat has 4% maximum trans fatty acids and a Mettler Drop Point (MDP) of 47.5.degree. C. to 51.5.degree. C. (117.5.degree. F. to 124.7.degree. F.)  which overlaps the claimed range. Such a fat, for example, would have been identified by one of ordinary skill in the art as a suitable fat in making a cheese composition with pre-determined melt, crumble, stretch, firmness, based on the disclosure in Smith. Smith identifies the solid fat content of a fat in the  refrigeration temperature range and in the range of mouth temperature of a consumer, for example, as a result effective variable in producing a cheese product with targeted properties.
Regarding claim 10, the commercial interesterified fat above is disclosed to have  an SFC profile of 27-33 at 50.degree. F.(10 deg, C) ; 21-26 at 70.degree. F.; 13-18 at 80.degree. F; 8-13 at 92.degree. F.; and 5-9 at 104.degree. F (40 deg. C). These values fall within or overlap the claimed ranges.
Regarding 11, the commercial interesterified fat as above has both a solid fat content in the range of 27-33 at 10deg, C and a melting point in the range of 117.5 deg. F -124.7 deg. F) overlapping the claimed ranges.
Regarding claim 12, the upper limit of melting point range of the commercial composition is 124.7 deg. F which is close to the lower limit of the claimed range of 125 deg. F.  According to the instant specification “[A]n interesterified fat can alternately or additionally exhibit a melting point of from 120F to 145F, e.g., from 125F to 140F, as measured by a Mettler Dropping Point testing procedure.” [0014]. The claimed range is therefore  exemplary and the criticality of the narrower range has not been established.
Regarding claim 13, Smith discloses addition of starch in amounts in the range of 1-6%, [0081] and non-casein protein in amounts in the range of 1-4% by weight [0058].  
Regarding claim 14, Smith discloses a composition wherein the fat contains not more than about 5 weight percent trans-fat, based on the total weight of the fat. ([0097]; Table 6).
Regarding claim 15, Smith discloses a starch that comprises non-pregelatinized, modified starch [0013].
Regarding claim 16, Smith discloses a cheese composition wherein a
non- pregelatinized, modified starch has a viscosity value according to the Starch Viscosity Test  using a 5% dry solids starch solution in the range from about 100 to about 1200 Brabender units at time=0 (i.e., beginning of the hold period) and exhibits a viscosity in a range from about 200 to about 1400 Brabender units after a 15 minute hold at 95° C.[0077]
Regarding claims 17-19, Smith discloses cheese compositions with melt test value of 3.5 as claimed, a stretch test value in the range of  greater than 15, and a crumble test value of 1 to 2.5 (Table 5, 2-4), as claimed.
.Claims 9-19 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-8 and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,729,152.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the granted patent disclose cheese compositions comprising a fat, casein protein, oat fiber, emulsifying salt and water, in the claimed amounts; and wherein the fat component is an interesterified  fat as claimed. 


Response to Arguments
	Applicant’s arguments have been considered and are partially persuasive. The rejection of claims 1-8 and 20 under 35 USC 103(a) is withdrawn.
The rejection of claims 9-19 under 35 USC 103(a) is maintained for the reasons stated in the current office action. The rationale clarifies that Erickson provides evidence that commercial interesterified oils having properties as claimed were available at the time of the invention.  Erickson uses the described interesterified fat/oil as a base oil in making a shortening.
The interesterified exemplary composition that did not provide an acceptable composition in Smith is merely exemplary and does not teach away from using interesterified compositions in general. Smith specifically discloses optimizing a blend  by experimental evaluation of properties and performance of commercially available individual oils/ fats,  blends,  fractions, interesterified, or fully hydrogenated  fats, with a view to reduce or eliminate  trans-fat while being low in saturated fat content.  An interesterified fat having the claimed properties was commercially available at the time of the invention. 
It has been previously held that :
 “"[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))”  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).;“ “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  
	For these reasons, applicant’s arguments are not fully persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793